Case 20-11218-MFW   Doc 795-3   Filed 07/22/20   Page 1 of 38




                       EXHIBIT C

                    LaPuma Declaration
              Case 20-11218-MFW                Doc 795-3        Filed 07/22/20         Page 2 of 38




                              UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------------ X
                                                                   )
In re:                                                             ) Chapter 11
                                                                   )
The Hertz Corporation, et al.,1                                    ) Case No. 20-11218 (MFW)
                                                                   )
                                                                   )
Debtors.                                                           ) (Jointly Administered)
                                                                   ) Hearing Date: August 12, 2020, at 10:30
                                                                        a.m. (ET)
------------------------------------------------------------------ X Objection Deadline: August 5, 2020 at
                                                                        4:00 p.m. (ET)

              DECLARATION OF ELIZABETH LAPUMA IN
      SUPPORT OF APPLICATION OF THE OFFICIAL COMMITTEE OF
UNSECURED CREDITORS OF THE HERTZ CORPORATION, ET AL., FOR ORDER:
 AUTHORIZING EMPLOYMENT AND RETENTION OF UBS SECURITIES LLC AS
        INVESTMENT BANKER NUNC PRO TUNC TO JUNE 17, 2020

Elizabeth LaPuma, makes this declaration under 28 U.S.C. § 1746, and states the following:

                  1.       I am a Managing Director at UBS Securities LLC (“UBS”) and am duly

authorized to make this declaration (the “Declaration”). I make this Declaration on behalf of

UBS.

                  2.       I submit this Declaration in support of the application (the “Application”)2

of the Official Committee of Unsecured Creditors (the “Committee”) of the above-captioned

debtors and debtors in possession (the “Debtors”) for entry of an order authorizing the retention

and employment of UBS as investment banker to the Committee, nunc pro tunc to June 17, 2020



1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these chapter
11 cases, for which joint administration for procedural purposes has been requested, a complete list of the debtors and
the last four digits of their federal tax identification numbers is not provided herein. A complete list of such
information may be obtained on the website of the debtors’ claims and noticing agent at
https://restructuring.primeclerk.com/hertz.
2
         Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Application.
            Case 20-11218-MFW         Doc 795-3      Filed 07/22/20    Page 3 of 38




(the “Engagement”). The Application seeks an order authorizing the Committee’s retention and

employment of UBS as investment banker on the terms and conditions set forth in the Engagement

Letter attached to the Application as Exhibit B, as modified by the proposed order annexed to the

Application. I submit this Declaration in compliance with sections 328 and 1103(a) of the

Bankruptcy Code and to provide the disclosure required under Rules 2014(a) and 2016 of the

Bankruptcy Rules and Rules 2014-1 and 2016-2 of the Local Rules.

               3.      Unless otherwise stated in this Declaration, and based on inquiries of UBS

deal team members working on the Engagement, I have personal knowledge of the facts as set

forth herein. To the extent that any information disclosed herein requires subsequent amendment

and/or modification, UBS will use reasonable efforts to file a supplemental declaration reflecting

such amended and/or modified information.

               4.      To the best of my knowledge, information and belief, UBS: (a) is a

“disinterested person” within the meaning of section 101(14) of the Bankruptcy Code; (b) does

not hold or represent an interest materially adverse to the Debtors, their creditors, or their

shareholders with respect to the matters for which UBS is to be employed; and (c) has no

connection to the Debtors, their creditors, shareholders, or related parties herein except as

disclosed in this Declaration.

               5.      UBS has undertaken an internal search to determine whether UBS has any

conflicts or other relationships that might cause it not to be eligible for employment by the

Committee in these Chapter 11 Cases. In connection with its proposed retention by the Committee

in these Chapter 11 Cases, UBS obtained from the Debtors and/or their representatives the names

of individuals and entities that may be parties in interest in these Chapter 11 Cases and certain

additional parties that had filed a notice of appearance in the Chapter 11 Cases prior to July 1,




                                                2
            Case 20-11218-MFW           Doc 795-3      Filed 07/22/20     Page 4 of 38




2020 (the “Potential Parties in Interest”), which parties are listed on Schedule 1 attached hereto.

UBS then compared the names of the Potential Parties in Interest with the names of entities for

which UBS and/or UBS Investment Bank provided services in the last two years or currently hold

any debt or equity or other significant relationships (the “Internal Review”).

               6.      Based on the foregoing inquiry, to the best of my knowledge and belief,

UBS’ and UBS Investment Bank’s representation of the Potential Parties in Interest was or is only

on matters that are unrelated to the Debtors and these Chapter 11 Cases. In particular, to the best

of my knowledge, information, and belief, UBS is a “disinterested person” as that term is defined

in section 101(14) of the Bankruptcy Code, as modified by section 1107(b) of the Bankruptcy

Code, in that UBS and its professionals:

               a.      are not creditors or insiders of the Debtors;

               b.      have not been, within three years before the date of this declaration, a
                       director, officer, or employee of the Debtors; and

               c.      have certain relationships with certain of the Debtors’ creditors, other
                       parties in interest and other professionals in connection with unrelated
                       matters, but have not provided services to any such creditor, party or
                       professional in connection with matters relating to the Debtors or these
                       Chapter 11 Cases.

               7.      Neither I nor any of the UBS professionals who will provide services for

the Committee is related to any Judge of this Court, the U.S. Trustee, or Assistant U.S. Trustee for

this District, or the U.S. Trustee trial attorney assigned to these Chapter 11 Cases.

               8.      In connection with the Internal Review, UBS Investment Bank identified a

small subset of Potential Parties in Interest (or one or more of their affiliates, as the case may be)

that UBS or the UBS Investment Bank (i) provided services to within the last two years or is

currently providing services to, in each case wholly unrelated to the Debtors and these Chapter 11

Cases or (ii) holds equity interests in such Potential Party In Interest (collectively, the “UBS



                                                  3
             Case 20-11218-MFW               Doc 795-3        Filed 07/22/20        Page 5 of 38




Connections”). The UBS Connections are noted by an asterisk on Schedule 1.                          The revenue

generated from the UBS Connections on an individual basis over the past two years is less than

1% of UBS Investment Bank’s total revenue over such two-year time period.                           UBS’ equity

ownership in any Potential Party in Interest is less than 1% of such Party in Interest equity holding

with the exception of 2 non-debtor and non-debtor affiliated public companies where UBS holds

less than 3%3.

                 9.      Also, UBS Investment Bank may have provided or received services, is

currently providing or receiving services, or in the future may provide or receive services to or

from mutual clients and law firms, financial advisors, accounting firms, and other professionals

that are Potential Parties in Interest or may become parties in interest, all in matters unrelated to

these Chapter 11 Cases. In addition, UBS Investment Bank may have provided services, is

currently providing services or in the future may provide services to persons who are creditors,

vendors, suppliers, landlords, taxing authorities, insurance companies, utility providers or

shareholders of the Debtors, otherwise have a business relationship with the Debtors, or who are

competitors or customers of the Debtors. Potential Parties in Interest, persons that may become

parties in interest in these cases, and persons that have business relationships with the Debtors, are

competitors of the Debtors, or that are customers of the Debtors may be: (a) parties in interest in

other bankruptcy cases where UBS or UBS Investment Bank is acting as investment banker or

financial advisor to the debtors or to other parties in interest therein; or (b) affiliates of or creditors

of persons who UBS or UBS Investment Bank may have provided services, is currently providing

services or in the future may provide services. In the ordinary course of its business, UBS

Investment Bank may also purchase services or products from and/or have other non-investment



3
        UBS will provide the identity of the 2 public companies upon request on a confidential basis.


                                                        4
              Case 20-11218-MFW               Doc 795-3        Filed 07/22/20         Page 6 of 38




banking relationships with Potential Parties in Interest, including landlords, taxing authorities,

vendors, competitors, insurance companies and utility providers and other persons that are or may

become parties in interest in these Chapter 11 Cases.

                  10.      The Internal Review included a review of the 199 individual names 4 that

were included as Potential Parties in Interest. In particular, UBS notes that many of the Debtors’

current and former Directors are also directors, officers or have relationships with other corporate

entities that UBS may have represented in the past or may be currently providing services unrelated

to Debtors or these Chapter 11 Cases. However, the Internal Review of these individuals did not

reveal information that UBS believes would impact its representation of the Committee or result

in UBS not being a “disinterested person” for purposes of these Chapter 11 Cases.

                  11.      Given the size of UBS Investment Bank and the breadth of UBS Investment

Bank’s client base, it is possible that UBS Investment Bank may now or in the future be retained

by one or more of the Potential Parties in Interest in matters unrelated to the Debtors and these

Chapter 11 Cases. In particular, among other things, UBS Investment Bank may have relationships

with persons who are beneficial owners of Potential Parties in Interest and persons whose

beneficial owners include Potential Parties in Interest or persons who otherwise have relationships

with Potential Parties in Interest. Moreover, UBS Investment Bank’s employees may have

relationships with Potential Parties in Interest, persons that may become parties in interest in these

cases, and/or persons that have business relationships with the Debtors, are competitors of the

Debtors, or that are customers of the Debtors. Finally, UBS and UBS Investment Bank employ

thousands of employees. It is possible that certain UBS and/or UBS Investment Bank employees


4
         Only individual names were included on the Potential Parties in Interest list and no other client identifying
information such as a social security number or personal address. Accordingly, the Internal Review may have
generated false positive results. Further, UBS may represent clients or receives services from corporate entities that
are owned or controlled by such individuals but not related to the Debtors or the Chapter 11 Cases.


                                                          5
            Case 20-11218-MFW          Doc 795-3      Filed 07/22/20      Page 7 of 38




hold securities of the Debtors or interests in mutual funds or other investment vehicles that may

own the Debtors’ securities. However, none of the UBS employees working on this engagement

own any debt or equity interests in the Debtors (other than indirectly through mutual funds, ETFs

or similar investment vehicles that are professionally managed and invest in a range of securities).

               12.     UBS Investment Bank also has wealth and asset management affiliates

(collectively, “UBS Wealth and Asset Management Divisions”) that are part of the UBS Group

and are indirectly owned by UBS AG. The UBS Wealth and Asset Management Divisions are

operated as a separate and distinct business groups and are separated from UBS Investment Bank.

UBS Investment Bank has in place compliance procedures to ensure that no confidential or non-

public information concerning the Debtors has been or will be available to any employees of UBS

Wealth and Asset Management Divisions. In addition, no employees of UBS Wealth and Asset

Management Divisions will work on these Chapter 11 Cases, and UBS employees working on

these Chapter 11 Cases have no involvement in the investment or other business decisions of UBS

Wealth and Asset Management Divisions. As part of their regular business operations, UBS

Wealth and Asset Management Divisions may hold investment positions, act as investment advisor

for, or trade securities (including in discretionary client accounts and through the operation of

hedge funds and mutual funds) on behalf of Potential Parties in Interest in these Chapter 11 Cases.

Some of these UBS Wealth and Asset Management Divisions accounts and funds may have held,

may now hold or may in the future hold debt or equity securities of the Debtors or the Debtors’

creditors, equity holders, or other parties in interest in these cases, for the benefit of UBS Wealth

and Asset Management Divisions’ clients or customers. Additionally, the Debtors, creditors,

equity holders, or other parties in interest in these Chapter 11 Cases, and UBS or its affiliates,

managing directors, and employees, may be investors in investment funds that are managed by




                                                 6
            Case 20-11218-MFW           Doc 795-3      Filed 07/22/20     Page 8 of 38




UBS Wealth and Asset Management Divisions. However, based on the separate legal entities,

business separation and compliance information barriers referred to above, I do not believe that

the activities of UBS Wealth and Asset Management Divisions constitute a conflict of interest that

would disqualify UBS from providing the services described in the Engagement Letter.

               13.     In addition, in the ordinary course of its business as a global securities

trading firm, UBS Investment Bank has a trading desk (the “Trading Desk”) that may be involved

in transactions with Potential Parties in Interest. For the reasons described below, none of these

relationships constitutes an interest adverse to the Debtors’ estates. Specifically:

               a.      The Trading Desk regularly engages in trading securities (for purposes
                       hereof, including loans). These trades may include trades of securities of
                       Potential Parties in Interest and/or trades with Potential Parties in Interest
                       for the account of UBS, its affiliates or its customers (including Potential
                       Parties in Interest);

               b.      The Trading Desk may also purchase indexes, portfolios or baskets of
                       securities which may include securities of the Debtors (not to exceed 10%
                       of such index, portfolio or basket) for the account of UBS, its affiliates or
                       its customers;

               c.      The Trading Desk has purchased and may continue to purchase securities
                       issued by entities that have invested directly or indirectly in pools of
                       mortgages, which pools include mortgages on properties of Debtors or non-
                       Debtor affiliates, for the account of UBS, its affiliates or its customers.

               14.     As discussed below, these activities are subject to the Information Barrier

Procedures (as defined below). Further, in connection with the Internal Review, as of the Petition

Date, UBS Investment Bank does not own a proprietary interest in any debt or equity securities of

the Debtors.

               15.     As part of its regular business operations, the Trading Desk may trade

securities or other instruments of the Debtors on behalf of third parties (some of whom may be

Potential Parties in Interest in these Chapter 11 Cases). UBS may also trade securities and other




                                                  7
             Case 20-11218-MFW              Doc 795-3        Filed 07/22/20       Page 9 of 38




instruments of the Potential Parties in Interest on behalf of itself and/or its affiliates or third parties.

UBS also engages in certain types of market-making activities and, in connection therewith, may

hold securities and instruments of the Debtors (and/or the Potential Parties in Interest) in order to

facilitate the purchase and/or sale of such securities and instruments by clients who wish to engage

in trade of such securities and instruments. In connection therewith, UBS may temporarily hold

long and short position in such securities and instruments until trades are consummated with the

clients. The Trading Desk and any and all such trading operations and market-making activities

are separated from other areas of the UBS Investment Bank, including employees in the

restructuring group and all investment banking professionals working on these Chapter 11 Cases,

pursuant to the Information Barrier Procedures (described below), and no UBS professionals

providing services to the Debtors will be involved in such trading operations and market-making

activities in any capacity.

                 16.      As previously disclosed herein, UBS and UBS Investment Bank operate

independently from the UBS Wealth and Asset Management Divisions and in compliance with

rigorous internal policies, barriers and compliance procedures, UBS and the UBS Investment Bank

and the deal team members working on the Engagement do not have any control, and may not

access any information, regarding any holdings that UBS Wealth and Asset Management Divisions

and the Trading Desk (as defined below), may have in the Debtors’ debt or equity whether held on

a proprietary or client facilitation basis. Although certain employees of UBS, UBS Investment

Bank, UBS Wealth and Asset Management Divisions and the Trading Desk are physically located

at UBS’ US Headquarters at 1285 Avenue of the Americas in New York 5, the employees are


5
         Due to the Covid-19 pandemic, almost all of the employees working at the US Headquarters have been
working remotely since March 2020. UBS’ Information Barriers and Procedures have been modified or augmented
to address remote employees and compliance with such Information Barriers and Procedures continues to be actively
monitored and enforced by compliance teams and control room groups.


                                                       8
           Case 20-11218-MFW          Doc 795-3      Filed 07/22/20     Page 10 of 38




separated by physical barriers, include different building floors. In addition, building areas are

restricted by individual security access rights that is separately monitored and enforced by UBS’

internal security department and compliance teams.

               17.     The Internal Review confirmed that as of the date of this Declaration, UBS

Securities LLC does not hold any proprietary interest in any debt or equity of the Debtors, however,

UBS Securities LLC, in the ordinary course of business may have in the past and may currently

be nominally listed as a noteholder or equity holder, for the benefit of a client. Any such holdings

are subject to UBS’ internal policies, including information barriers as discussed below.

Specifically, the deal team working on the Engagement are boxed and separated from any UBS

Securities LLC employee that may be acting on behalf or at the direction of a client with respect

to such debt or securities.

               18.     Pursuant to UBS’ information barrier policies and procedures (the

“Information Barrier Procedures”), UBS has established and will maintain the following

internal procedures (subject to the next paragraph of this Declaration): (i) UBS professionals,

including those advising the Committee, have received training with respect to the Information

Barrier Procedures and are required to certify annually that they are aware of and will comply with

such procedures; (ii) the UBS professionals advising the Committee in these Chapter 11 Cases will

not directly or indirectly share any non-public information generated by, received from, or relating

to the Debtors or these Chapter 11 Cases with any other employees, representatives, or agents of

UBS, except on a strictly confidential basis with other UBS employees, representatives, or agents

who need to know such information for purposes of advising the Debtors, (iii) UBS professionals

advising the Debtors in these Chapter 11 Cases will not receive any information regarding UBS’

trading in securities in advance of the execution of such trades; (iv) the UBS compliance




                                                 9
           Case 20-11218-MFW           Doc 795-3      Filed 07/22/20      Page 11 of 38




department reviews UBS’ trades to determine if there is any reason to believe that such trades were

not made in compliance with the Information Barrier Procedures and maintains records of such

reviews; (v) the management team of UBS’ investment banking department monitors (in

consultation with the compliance department) a sampling of e-mails of professionals in the

department (including those professionals advising the Debtors in these Chapter 11 Cases) to

prevent unauthorized disclosure of information through electronic means from professionals in the

investment banking department to professionals in the UBS business units engaged in trading

activities; (vi) UBS professionals advising the Committee in these Chapter 11 Cases work on

building floors that are physically separated with monitored security access from the Trading Desk

and other business units engaged in trading activities; (vii) UBS professionals involved in UBS’

trading activities will be unable to access the computer files and documents created and prepared

by those professionals involved in these Chapter 11 Cases; and (viii) UBS will immediately inform

counsel for the Committee, counsel for the Debtors and the United States Trustee in writing if such

procedures are breached in connection with these Chapter 11 Cases.

               19.     Notwithstanding the foregoing, the UBS professionals advising the

Committee in these Chapter 11 Cases may share information with (i) senior management of UBS

who, due to their duties and responsibilities, have a legitimate need to know such information,

provided that such individuals (a) otherwise comply with the procedures described in the previous

paragraph of this Declaration and (b) use such information only in connection with their senior

managerial responsibilities; (ii) regulatory authorities; and (iii) legal, compliance, internal audit,

and other internal control functions within UBS that need to know such information for purposes

of carrying out their control functions.




                                                 10
           Case 20-11218-MFW         Doc 795-3         Filed 07/22/20   Page 12 of 38




Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct to the best of my knowledge and belief.

Dated: July 22, 2020


                                                       /s/ Elizabeth LaPuma
                                                       Elizabeth LaPuma
                                                       UBS Securities LLC




                                                  11
Case 20-11218-MFW   Doc 795-3   Filed 07/22/20   Page 13 of 38




                        Schedule 1

           POTENTIAL PARTIES IN INTEREST
          Case 20-11218-MFW        Doc 795-3   Filed 07/22/20   Page 14 of 38




                                  SCHEDULE 1(a)
                                         Debtors

CMGC Canada Acquisition ULC
Dollar Rent A Car, Inc.
Dollar Thrifty Automotive Group Canada Inc.
Dollar Thrifty Automotive Group, Inc.
Donlen Corporation
Donlen Fleet Leasing, Ltd.
Donlen FSHCO Company
Donlen Mobility Solutions, Inc.
DTG Canada Corp.
DTG Operations, Inc.
DTG Supply, LLC
Firefly Rent A Car LLC
Hertz Aircraft, LLC
Hertz Canada Limited
Hertz Car Sales LLC
Hertz Global Holdings, Inc.
Hertz Global Services Corporation
Hertz Local Edition Corp.
Hertz Local Edition Transporting, Inc.
Hertz System, Inc.
Hertz Technologies, Inc.
Hertz Transporting, Inc.
Rental Car Group Company, LLC
Rental Car Intermediate Holdings, LLC
Smartz Vehicle Rental Corporation
The Hertz Corporation
Thrifty Car Sales, Inc.
Thrifty Rent-A-Car System, LLC
Thrifty, LLC
TRAC Asia Pacific, Inc.
          Case 20-11218-MFW        Doc 795-3   Filed 07/22/20   Page 15 of 38




                                  SCHEDULE 1(b)
                                 Non-Debtor Subsidiaries

2232560 Ontario Inc.                           Hertz Claim Management SL
2240919 Ontario Inc.                           Hertz Corporate Center Property Owners’
3216173 Nova Scotia Company                    Hertz de Espana, S.L.
Ace Tourist Rentals (Aus) Pty Limited          Hertz Dealership One LLC
Apex Processing Limited                        Hertz Do Brasil Ltda.
Association, Inc.                              Hertz Europe Limited
Daimler Hire Limited                           Hertz Europe Service Centre Limited
Dan Ryan Car Rentals Limited                   Hertz Finance Centre Limited
DNRS II LLC                                    Hertz Fleet (Italiana) SrL
DNRS LLC                                       Hertz Fleet Lease Funding Corp.
Donlen Canada Fleet Funding Corporation        Hertz Fleet Lease Funding LP
Donlen Canada Fleet Funding LP                 Hertz Fleet Limited
Donlen Trust                                   Hertz France S.A.S.
DTGC Car Rental L.P.                           Hertz Funding Corp.
EILEO SAS                                      Hertz General Interest LLC
Executive Ventures, Ltd.                       Hertz Holdings III UK Limited
HA Fleet Pty Ltd.                              Hertz Holdings Netherlands B.V.
HA Lease Pty. Ltd.                             Hertz International RE Limited
HC Limited Partnership                         Hertz International Treasury Limited
HCE Limited Partnership                        Hertz International, Ltd.
Hertz (U.K.) Limited                           Hertz Investment (Holdings) Pty. Limited
Hertz Accident Support Ltd.                    Hertz Investments, Ltd.
Hertz Asia Pacific (Japan), Ltd.               Hertz Italiana SrL
Hertz Asia Pacific Korea Ltd                   Hertz Luxembourg, S.à.r.l.
Hertz Asia Pacific Pte. Ltd.                   Hertz Management Services Sarl
Hertz Asia Pacific Pty. Ltd.                   Hertz Monaco, S.A.M.
Hertz Australia Pty. Limited                   Hertz New Zealand Holdings Limited
Hertz Automobielen Nederland B.V.              Hertz New Zealand Limited
Hertz Autopozicovna s.r.o.                     Hertz NL Holdings, Inc.
Hertz Autopujcovna s.r.o.                      Hertz Note Issuer Pty. Ltd.
Hertz Autovermietung GmbH                      Hertz Puerto Rico Holdings Inc.
Hertz Belgium b.v.b.a.                         Hertz Superannuation Pty. Ltd.
Hertz Canada (N.S.) Company                    Hertz UK Receivables Limited
Hertz Canada Finance Co., Ltd.                 Hertz Vehicle Financing II LP
Hertz Canada Vehicles Partnership              Hertz Vehicle Financing LLC
Hertz Car Rental Consulting (Shanghai) Co.     Hertz Vehicle Financing U.K. Limited
Ltd.                                           Hertz Vehicle Sales Corporation
Hertz Claim Management B.V.                    Hertz Vehicles LLC
Hertz Claim Management bvba                    HIRE (Bermuda) Limited
Hertz Claim Management GmbH                    HVF II GP Corp.
Hertz Claim Management Limited                 International Fleet Financing No. 2 B.V.
Hertz Claim Management S.r.l.                  Navigation Solutions, L.L.C.
Hertz Claim Management SAS                     Probus Insurance Company Europe DAC
          Case 20-11218-MFW           Doc 795-3   Filed 07/22/20   Page 16 of 38




Puerto Ricancars, Inc.                            TCL Funding Limited Partnership
RAC Finance, SAS                                  Thrifty Insurance Agency, Inc.
Rental Car Finance LLC                            Tourism Enterprises Ltd*
Stuurgroep Fleet (Netherlands) B.V.               Van Wijk Beheer B.V.
Stuurgroep Holdings C.V.                          Van Wijk European Car Rental Service B.V.
Stuurgroep Holland B.V.
         Case 20-11218-MFW   Doc 795-3   Filed 07/22/20   Page 17 of 38




                             SCHEDULE 1(c)
                       Current Directors and Officers

Anindita Mukherjee
Daniel A Ninivaggi
David A. Barnes
Frederic Deschamps
Henry R. Keizer
Jamere Jackson
Jodi J. Allen
Angela Brav
Tom Callahan
Kevin M. Sheehan
Leslie Hunziker
M. David Galainena
Murali Kuppuswamy
Opal G. Perry
Bob Stuart
Paul Stone
Richard E. Esper
Scott Massengill
Sung H. Cho
Vincent J. Intrieri
          Case 20-11218-MFW         Doc 795-3   Filed 07/22/20     Page 18 of 38




                                   SCHEDULE 1(d)
                           Certain Former Directors and Officers

Brian P. MacDonald
Carolyn N. Everson
Debra J. Kelly-Ennis
John P. Tague
Carl T. Berquist
Michael J. Durham
Kathryn V. Marinello
Linda Fayne Levinson
Matthew E. Jauchius
Murali Kuppuswamy
Narasimhan B. Srinivasan
Richard J. Frecker
Robin C. Kramer
Thomas C. Kennedy
Thomas J. Sabatino
Richard D. Broome
Tyler A. Best
David G. Trimm
          Case 20-11218-MFW       Doc 795-3   Filed 07/22/20   Page 19 of 38




                                  SCHEDULE 1(e)
                    Current or Known Recent 5% + Shareholders

BlackRock, Inc.*
Dimensional Fund Advisors L.P.*
GAMCO Investors, Inc.*
Icahn Capital LP*
PAR Capital Management, Inc.
Renaissance Technologies Corp.
The Vanguard Group, Inc.
          Case 20-11218-MFW       Doc 795-3   Filed 07/22/20   Page 20 of 38




                                  SCHEDULE 1(f)
                              Top 50 Unsecured Creditors

5.500% Senior Notes Due October 2024          Greater Orlando Aviation Auth
6.000% Senior Notes Due January 2028          Hotwire
6.250% Senior Notes Due October 2022          IBM Corporation*
7.125% Senior Notes Due August 2026           Infor (US) Inc.*
AAA                                           JM & A Group Inc
Allied Universal Security Services*           Lane Valente
American Express*                             Lyft*
AT&T*                                         MAACO Franchising Corporate LLC
ATS Processing Services                       Massachusetts Port Authority*
Autonation Shared Service Center              Nissan*
Bridgestone/Firestone Inc*                    Nissan CN
Buildrite Construction Corp                   Pep Boys
Car Trawler                                   Platepass LLC
City and County of San Francisco              Pros Revenue Management
City of Chicago*                              Safelite Fulfillment Inc
COMDATA*                                      Sirius XM Radio Inc*
Dealer Dot Com                                Southwest Airlines*
Deloitte                                      Telus International Us Corp*
Dent Wizard International Corp                Teradata Operations Inc.*
Dueck Richmond                                Travel Jigsaw
Expedia*                                      Travelport LP C O Bank of America
Fines Ford                                    Lockbox*
Gerber National Claim Services LLC            United Airlines*
Goldman Sachs Mortgage Co., as lender and     US Bank Promissory Notes*
administrative agent*                         VXI Global Solutions
Greater Orlando Avi Auth                      Wayne County
         Case 20-11218-MFW      Doc 795-3    Filed 07/22/20   Page 21 of 38




                                SCHEDULE 1(g)
         Significant Lenders/Trustees/Agents/Other Known Debtholders/etc.

Barclays*
BOKF, NA
Barclays Bank PLC*
BNP Paribas*
BNP Paribas Trust Corporation UK Limited*
BNY Trust Company of Canada
Citibank N.A.*
Credit Agricole*
Credit Agricole Corporate and Investment Bank*
Deutsche Bank*
Deutsche Bank AG, London Branch*
Deutsche Bank Luxembourg S.A.*
Goldman Sachs Mortgage Company
Goldman Sachs Mortgage Company
Gresham Receivables
HSBC France*
Irish Ring
King Street Funding Trust (Bank of Nova Scotia)*
KPMG LLP
Lloyds*
Lombard North Central PLC
Magenta Capital Corporation
Matchpoint Finance
National Australia Bank*
Natixis*
P.T. Limited
RBC, London Branch
Ridge Trust (Bank of Montreal)
Royal Bank of Canada, Sydney Branch*
Sheffield Receivables
The Bank of New York Mellon Trust Company, N.A.*
Wells Fargo Bank, National Association*
Westpac Banking Corporation*
Wilmington Trust, National Association
          Case 20-11218-MFW      Doc 795-3   Filed 07/22/20   Page 22 of 38




                                 SCHEDULE 1(h)
 Restructuring Advisors to Certain Creditors and Other Potential Parties in Interest

Akin Gump
Alix Partners
Ankura
Arnold Porter
Cleary Gottlieb
Clifford Chance
Davis Polk
Dentons
Duane Morris
Ducera
GLC Advisors & Co.
Houlihan Lokey*
King & Wood Mallesons
Kirkland
Latham
Luskin Stern & Eisler
Manier & Herod P.C.
Mayer Brown
Osler
Outten & Golden LLP
Ropes & Gray
Rothschild*
Saul Ewing
Shearman Sterling
Squire Patton Boggs
Stikeman
Wachtell, Lipton, Rosen & Katz
Willkie Farr
          Case 20-11218-MFW         Doc 795-3   Filed 07/22/20   Page 23 of 38




                                   SCHEDULE 1(i)
                               Significant Depository Banks

Abn Amro Bank N.V.*                             Fidelity Investments
Banca Intesa Sanpaolo*                          Fifth Third Bank*
Banca Popolare Di Milano*                       Harris Bank
Banco Bilbao Vizcaya Argentaria SA*             HSBC Bank (China) Company Ltd,
Banco Popular de Puerto-Rico                    Shanghai Branch*
Banco Santander SA*                             HSBC Treasury Fund*
Bank Banque et Caisse d’Epargne de l’Etat,      Industrial and Commercial Bank*
Luxembourg*                                     ING Belgium SA/NV*
Bank of America*                                J.P. Morgan Chase Bank*
Bank of China*                                  J.P. Morgan Chase Bank, N.A. Amsterdam*
Bank of Hawaii*                                 JP Morgan Chase Bank (Canada)*
Bank of Ireland*                                JP Morgan Chase Bank Netherlands*
Bank of Montreal*                               Key Bank*
Bank of New York Mellon*                        La Banque Postale*
Bank of New Zealand*                            Lloyds*
Banque Europeenne Credit Mutuel                 Mitsui sumitomo Bank*
Barclays Bank PLC (UK)*                         Mizuho Bank*
BB&T*                                           PNC Bank*
Blackrock Liquidity Funds*                      POSTBANK
BNP Paribas (France, Monaco)*                   Regions Bank*
Citibank (Ireland, UK)*                         Slovenská Sporitlena a.s.
Citibank Dubai*                                 Societe Generale*
Citibank-Puerto Rico*                           Standard Chartered*
Citizens Bank*                                  SunTrust Bank*
Credit Suisse First Boston-NY*                  Tatra Banka a.s.
Czeskoslovenská Obchodní Banka a.s.             TD Bank-USA*
DBS Bank LTD*                                   Toronto Dominion Bank*
Deutsche Bank AG (France, Germany,              U.S. Bank*
Belgium, UK, Netherlands, Luxembourg)*          Unicredit - Banca Di Roma*
Deutsche Bank Nederland N.V.*                   Unicredit Bank Czech Republic a.s.
Deutsche Bank Sociedad Anónima                  United Missouri Bank
Española*                                       Wells Fargo Bank*
Deutsche Bank SpA*                              Westpac Banking Corporation*
Federated (investment)*
          Case 20-11218-MFW       Doc 795-3   Filed 07/22/20   Page 24 of 38




                                 SCHEDULE 1(j)
                          Significant Vendors of the Debtors

767 Auto Leasing LLC                          Crossmedia Inc
AAA                                           Dade County Aviation Dept Mdad Finance
ADAC Autovermietung                           Division
Aena Aeropuertos, S.A.                        Dealer Dot Com
Aeroport De Paris*                            Deloitte Consulting LLP
Afco Credit Corporation                       Dent Ology
Airport A P Mgr                               DFW International Airport
Airport Revenue Fund                          EDS Service Solutions LLC
Ally Financial*                               Expedia.Com Travel*
Amadeus IT Group SA*                          Ford Bank GmbH
American Express*                             Frontline Technology Solutions*
American Express CPC Remittance               GCA Services Group
Processing*                                   Gerber National Claim Services LLC
American Tire Distributions-ATD*              Greater Orlando Avi Auth
Archimedes LLC                                Greater Orlando Aviation Auth
Artefact Marketing Engineering UK Limited     Hertz Fleet (Italiana) Srl
ARWE Car Rental Service GmbH                  Hillsborough County Aviation Authority
AT&T*                                         Airport
Autonation Shared Service Center              IBM Corporation*
BAA Business Sup Centre Ltd (Lhr)             Infor (US) Inc*
BCA Fleet Solutions Limited                   IPC USA, INC
Bridgestone/Firestone Inc*                    JM & A Group Inc
Broward Co Aviation Dept Ft Lauder            Lane Valente
Hwood                                         Lyft Inc*
Buildrite Construction Corp                   MAACO Franchising Corporate LLC
Byers Car Rentals LLC                         Managed Labor Solutions LLC
C3/CustomerContactChannels Inc                Manheim Credit And Collections
Carco Carriage Corporation                    Marsh USA Inc*
Cass Information Systems Inc*                 Massachusetts Port Authority*
Citibank*                                     Mercedes-Benz Leasing Gmbh
Citizens Bank National Association*           Metro Washington AP Auth
City and County of Denver Co                  Microsoft Corporation*
City and County of San Francisco              Mileage Plus Holdings LLC*
City of Atlanta                               Minn St Paul Metro A P Comm
City of Chicago*                              MVI Field Services LLC
City of Los Angeles                           Optiv Security Inc
City of Philadelphia                          Optumrx Inc
City of Phoenix                               Oracle America Inc*
City of San Jose                              Overland West Inc
Clark County Dept Of Aviation N Las           PEP BOYS
Vegas                                         Platepass LLC
Collector General                             Port Authority of NY & NJ
COMDATA*
          Case 20-11218-MFW       Doc 795-3   Filed 07/22/20   Page 25 of 38




Port Authority Of NY & NJ Newark Intl A       Southwest Airlines O A L Billing*
P Anc 350                                     State of Hawaii Department of
Port of Portland                              Transportation
Port of Seattle                               State of Hawaii Dept of Trans Honolulu Intl
Raleigh Durham Airport Auth                   The Sabre Group Inc*
Safelite Fulfillment Inc                      Travelport LP C O Bank of America
Salesforce Com Inc*                           Lockbox
Salt Lake City Corporation                    TSD Massachusetts Business Trust
San Diego County Reg A P Auth                 United Road Logistics
Sintax Logistica S.A.                         Wayne County
Sirius XM Radio Inc*                          Wells Fargo Bank NA*
Southwest Airlines Co*                        Western Conf of Teamsters Pension Trust
         Case 20-11218-MFW        Doc 795-3   Filed 07/22/20   Page 26 of 38




                                  SCHEDULE 1(k)
              Significant Contract/Lease Counterparties to the Debtors

AAA                                           Kairos Technologies Inc
Amadeus IT Group SA*                          Lane Valente
American Express*                             Lyft Inc*
American Tire Distributions-ATD               MAACO Franchising Corporate LLC
Applied Invention LLC                         Managed Labor Solutions LLC
Archimedes LLC                                Manheim Credit And Collections
AT&T*                                         Microsoft Corporation*
Businessolver.Com Inc                         Mulesoft Inc
C3/CustomerContactChannels Inc                National Carwash Solutions Inc
Cass Information Systems Inc*                 Optiv Security Inc
COMDATA*                                      Optumrx Inc
Crossmedia Inc                                Oracle America Inc*
Dealer Dot Com                                Pep Boys
Deloitte Consulting LLP                       PricewaterhouseCoopers LLP
Dent Wizard International Corp                Pros Revenue Management
EDS Service Solutions LLC                     RR Donnelley*
Ernst And Young LLP                           Safelite Fulfillment Inc
Fred Beans Parts                              Salesforce Com Inc*
Frontline Technology Solutions*               Sirius XM Radio Inc*
GCA Services Group                            Southwest Airlines Co*
Granite Telecommunications, LLC               The Sabre Group Inc*
IBM Corporation*                              Truman Arnold Companies
Imperial Supplies Holdings Inc                TSD Massachusetts Business Trust
Infor (US) Inc*                               Verge Information Technologies Inc
IPC USA, Inc                                  VXI Global Solutions LLC
          Case 20-11218-MFW      Doc 795-3   Filed 07/22/20     Page 27 of 38




                                 SCHEDULE 1(l)
                         Significant Customers of the Debtors

ABB Inc*                                      Siemens Corp North America*
Accenture                                     Sodexo Operations LLC*
ALU Nokia                                     Thermo Fisher Scientific*
Amgen Incorporated*                           TPG Global LLC*
AT&T Services Inc*                            United Airlines Inc*
Bank of America*                              United Healthcare Services Inc
BASF Corporation*                             University of California
Berkshire Hathaway*                           Wells Fargo Bank NA*
Boston Scientific Corporation*
BP p.l.c.*
Cigna Corporate Services LLC*
Cisco Systems Inc*
Coca Cola Co The*
Cummins*
Deere & Co*
Deloitte Services LP
Delta Air Lines*
Eaton Corp*
EC Purchasing (ECP)
Ernst & Young LLP
FedEx Corporation*
General Electric Company*
IBM Corporation*
Intel Corporation*
IQVIA*
J.P. Morgan Chase*
Jacobs Collision Center
KPMG LLP
L3Harris Technologies Inc*
Marriott International*
McKesson*
McKinsey & Co Inc US
National Football League
NBC Universal Media
Oracle Corp*
Pfizer Inc*
Philips Health Tech North Amer
Premier Purchasing Partners
PriceWaterhouseCoopers (PWC)
Robert Bosch Corp*
Rockwell Automation*
SAP America Inc.*
         Case 20-11218-MFW       Doc 795-3    Filed 07/22/20   Page 28 of 38




                                SCHEDULE 1(m)
                            Significant Taxing Authorities

Bay Area Air Quality Mgmt Dsct                Gwinnett County*
California Department of Tax And Fee          Harris Galveston Subsidence District
Administration                                Harrison And Duncan Pllc
City of Anaheima                              Hawaii State Tax Collector
City of Boston                                Illinois Secretary of State
City of Colorado Springs                      Jefferson Parish Fire Dept
City of Fremont Revenue Division              Joseph Lopinto III
City of Kansas City Missouri                  Kuwait Ministry of Finance
City of Los Angeles                           Minister Of Finance - Bc
City of Newark                                Minister Of Finance Bc
City of Newport                               Nevada Department Of Motor Vehicles
City of North Miami Beach                     New Jersey Motor Vehicle Commission
City of Pueblo                                PCAOB
City of San Jose                              Rhode Island Interactive LLC
City of Santa Barbara                         Secretario De Hacienda
City of Warr Acres                            Secretary of State Supply Distribution
Clark County Nv                               South Coast AQMD
Commonwealth of Virginia Department of        State of Alabama Office of State Treasurer
State Police                                  State of Idaho
County Director of Finance                    State of Kentucky Treasurer
Deloitte Tax LLP                              State Of Rhode Island And Providence
Department of Licensing                       Plantations
Department of Toxic Substances Control        Town of Leesburg
eCollect PA LLC                               Treasurer City of Pittsburgh
Fairfax County Circuit Court                  Treasurer State Of New Jersey Dept of The
General Service Administration                Treasury
Georgia Department of Revenue                 Village of North Palm Beach
          Case 20-11218-MFW        Doc 795-3    Filed 07/22/20    Page 29 of 38




                                  SCHEDULE 1(n)
                                    Significant Insurers
ACE American Insurance Company                    Lloyd’s of London
ACE American Insurance Company                    Markel American Insurance Company*
ACE Fire Underwriters Insurance Company           Mutua de Seguros y Reaseguros
ACE Property and Casualty Insurance               National Union Fire Insurance Company of
Company                                           Pittsburgh, Pa.
AIG Europe S.A.                                   National Union Fire Insurance Company of
AIG Europe S.A. Sucursal En España                Pittsburgh, Pa.
AIG Europe S.A., Netherlands Branch               Navigators Specialty Insurance Company -
AIG, Foreign Casualty*                            Non-Admitted
Allianz Global Risks US Insurance                 Old Republic Insurance Company*
Company*                                          Philadelphia
Allied World National Assurance Company           Probus Insurance Company Europe DAC
American Guarantee and Liability Insurance        Probus Insurance Company Europe DAC /
Company                                           FIATC
American International Group UK Limited           Probus Insurance Company Europe DAC /
(AIG)*                                            Reale Mutua
Arch Insurance Company                            RLI Insurance Company*
Argonaut Insurance Company                        Starr Indemnity & Liability Company
Ascot Reinsurance Company Limited                 State National Insurance Company, Inc.*
AXIS Insurance Company                            Travelers Casualty and Surety Company of
Beazley Insurance Company, Inc.                   America*
Berkley Professional Liability                    U.S. Specialty*
Berkshire Hathaway Specialty Insurance            United States Aircraft Insurance Group
Chubb Insurance Company of Canada*                XL Bermuda Ltd
Continental Casualty Company                      XL Specialty Insurance Company
Cooperativa de Seguros Multiples                  Zurich American Insurance Company*
Cooperativa de Seguros Múltiples
Cooperativa De Seguros Multiples De PR
Endurance Assurance Corporation
Everest National Insurance Company
Freedom Specialty Insurance Company
Great American Insurance Company
Great American Spirit Ins. Company
Guardian Insurance Company
Hartford*
Hiscox Insurance Company Inc.*
Homesite Insurance Company
Illinois National Insurance Company
Indemnity Insurance Company Of North
America
Indian Harbor Insurance Company
ING*
Ironshore Indemnity Inc.
Liberty Mutual Property*
         Case 20-11218-MFW      Doc 795-3   Filed 07/22/20   Page 30 of 38




                               SCHEDULE 1(o)
                     Significant Ordinary Course Professionals

Altus Business License LLC*
Anybill (Paypool)
Baker McKenzie
Deloitte LLP
Ernst and Young LLP
IMS ExpertServices
Allen Matkins
Mayer Brown
Herbert Beigel
Seyfarth Shaw
Ballard, Spahr - PA
Jenner & Block LLP
KPMG LLP
McCarthy Tetrault
Phelps Dunbar, LLP
McGuireWoods
Nixon Peabody LLP
Mike Cox Law Firm
Thompson Reuters
Dechert LLP
Orrick Herrington
PricewaterhouseCoopers (PWC)
Weil Gotshal
Winston & Strawn LLP
           Case 20-11218-MFW          Doc 795-3      Filed 07/22/20     Page 31 of 38




                                     SCHEDULE 1(p)
                         Adversaries in Certain Material Litigation

Pedro Ramirez Jr. (individually and on behalf of himself and all others similarly situated)
Sheet Metal Workers Local Union 80 Pension Trust Fund
Westchester Teamsters Pension Fund
Jane Purnell
Mike Frissora
Elyse Douglas
John Jeffery Zimmerman
Scott Sider
          Case 20-11218-MFW        Doc 795-3   Filed 07/22/20     Page 32 of 38




                                  SCHEDULE 1(q)
                           Debtors’ Restructuring Professionals

FTI Consulting*
Kekst and Company
Deloitte LLP
Moelis & Company*
Prime Clerk
Richards Layton & Finger
White & Case
          Case 20-11218-MFW          Doc 795-3   Filed 07/22/20   Page 33 of 38




                                     SCHEDULE 1(r)
         U.S. Trustee, Judges, and Court Contacts for the District of Delaware

Chief Judge Christopher S. Sontchi
Judge John T. Dorsey
Judge Karen B. Owens
Judge Brendan L. Shannon
Judge Laurie Selber Silverstein
Judge Mary F. Walrath
Judge Ashely M. Chan
Cacia Batts
Catherine Farrell
Cheryl Szymanski
Claire Brady
Danielle Gadson
Jill Walker
Karen Strupczewski
Laura Haney Laurie Capp
Lora Johnson
Marquietta Lopez
Rachel Bello
Rachel Werkheiser
Robert Cavello
Sherry Scaruzzi
Una O’Boyle
Andrew R. Vara
T. Patrick Tinker
David Buchbinder
Linda Casey
Timothy J. Fox, Jr.
Benjamin Hackman
Jane Leamy
Hannah M. McCollum
Linda Richenderfer
Juliet Sarkessian
Richard Schepacarter
Rosa Sierra
Holly Dice
Jeffrey Heck
James R. O’Malley
Michael Panacio
Karen Starr
          Case 20-11218-MFW         Doc 795-3   Filed 07/22/20   Page 34 of 38




                                   SCHEDULE 1(s)
                                   Committee Members

American Automobile Association, Inc.
Emma Bradley
Janice Dawson
International Brotherhood of Teamsters
Pension Benefit Guaranty Corp.
Sirius XM Radio, Inc.*
Southwest Airlines Co.*
U.S. Bank*
Wells Fargo Bank*
          Case 20-11218-MFW        Doc 795-3   Filed 07/22/20   Page 35 of 38




                                  SCHEDULE 1(t)
                                Ad Hoc Group Members

683 Capital Management                         Michelle Johnson
Aegon Asset Management                         Brian Steinberg
Aegon USA Investment Management, LLC           Antwone Person
AIG Asset Management (U.S.), LLC               Michael Koss
Alliance Bernstein*                            Amanda Koss
Bank of America*                               Cheryl Young
Barings LLC*                                   Stephanie Keene
Capital Research and Management                James Keene
Company                                        Barbara Fernandez
Columbia Management Investment                 Thomas John Channell
Advisers, LLC                                  Michael Channell
D.E. Shaw Galvanic Portfolios, L.L.C.          Jessica Gurumendi
Fir Tree Partners                              Roula Vangelis
Fort Washington Investment Advisors, Inc.      Brent Williams
Invesco*                                       Nancy Cullen Smits
JP Morgan Asset Management*                    Ryan Smits
Nomura Corporate Research and Asset            Henry B. Essick III
Management Inc.*                               Jeffrey Bower
One William Street Capital Management,         William Hawkins
L.P.                                           Paul Alexander
The Northwestern Mutual Life Insurance         Azaliyah Sanata
Company                                        Jennifer Kennedy
TD Asset Management*                           Rondarius Holmes
Zinnia Perch, L.L.C                            Sharon Hopkins
Jason Dawson                                   Natashia Moore
Wendellyn Moore                                Tyese Golden
Bamidele Aiyekusibe                            Alisha Vinson
Mark Graham                                    LaQuisha Freeman
Keith Fricke                                   Zariah Jackson
Peter Lee                                      Joseph Miles
S. Sharma                                      Dionne Woodson
La Tache Snell-Jones                           Rose Epps
Emma Bradley                                   Tiffany Griffith
Polat Kemal                                    John Pearson
Arlean Green                                   Zavier Thorton
Hannah Ayoub                                   Melissa Rochester
Nicole Stevens                                 Anthony Rochester
Shontrell Higgs                                Aliyah Rochester
Julius Burnside                                Daniel Domini
Magalie Sterlin                                Marcquise Farrell
Arthur Stepanyan                               George Cooper
Howard Junious                                 Sheri Martine
Laketa Collins                                 Adrian Salazar
          Case 20-11218-MFW   Doc 795-3   Filed 07/22/20   Page 36 of 38




William McGovern                          Sondra Crum
Claudio Rodriguez                         Gary Turner
Beth Grunfeld                             Stephanie Denny
Julie Goettl                              Deidra Ford
Rose Mallery                              Christopher Rice
Fred Goettl                               Kelvin Howard
Clara Gamazo                              Ferdinand D’Orville
Roberto Cruz                              Alice Townsend
Cameron Letch                             Cynthia Johnson
Sharod King                               Ryan Phillips
Ana Reyes                                 Carl Johnson
Carolina Senior                           David Mower
Carlos Osuna                              Wyndell Penson
Max Osuna                                 Integrative Physical Medicine Winter Haven
Kathleen Rios                             a/a/o Syed Abu Nahid, MD
Nelson Soto Roman                         CFI a/a/o Syed Abu Nahid, MD
Antonio Gamazo                            Kayth Sanchez
Anika Porter                              Akeem Glasgow
Leonard Pittman, II                       Jackie Berry
Kennai Swinton                            Victoria Majors
Latae Ward                                Kevin Davidson
Donovan Fletcher                          Yvonne Stafort
Carolyn Simmons                           Full Spine a/a/o Reginald Williams
Willie Henderson                          Candace Hope
Theodore Henderson                        Jeniffer Lumpkins
Timothy Clark                             Jay La Forest
Cynthia Farley                            Rimma Bergeron-Langlois
Zena Johnson                              Laurie L. Nelson
Gregory Griffin                           Declan Clarke
Marsha Gaughan                            Patrick J. Callanan
Annie Durrah                              Jacqueline Yasurek
Latisha Daise                             Victor Baez
Gloria Calderon                           Deborah Baez
Alfreda Lincoln                           Kip Jefferys
Ebony Hollimon                            Christopher Smith
Kevin Klava                               Florida Injury a/a/o Earl James
Gretchen Henkel                           Kefah Khalaf
Moira Henkel                              Wendy Bowes
Eddie Young                               Maria Martinez
John Crum                                 Zoemarie Pastrana
Kimberly Kelly                            Thomas Mcilree
Laura Watkins                             Francis Ujlaki
Bailey Watkins                            Lana Ribeiro
Gloria Weltzbarker                        Cintya Concha
John Steven Ward Piercey                  Shyrel Green
De”Shany Benn                             Chen Chen
           Case 20-11218-MFW         Doc 795-3   Filed 07/22/20   Page 37 of 38




Kaylee Tanner                                    Christopher O’Neil
Rachel Ornstein                                  Shirley Mazza
Health & Spine Medical Center a/a/o Diana        James Mazza
Gutierrez                                        Brett Richter
Tonya Stewart                                    Davielle Stewart
Sean Grimm                                       Tony Thomas
Marianne Falasco                                 Pamela Lucas
Wayne Larkin                                     Jeff Brower
Kenneth Henderson                                Alicia King
Angela Henderson                                 Brandon Bollenbach
Margarita Hernandez                              Diane M. Ocasio Hernandez
Michael Anthony Cruz                             Amy Boschen
Javaree Latimer                                  Warren Boschen
Lisa Catarina Fontes                             Charles Paoli
Giovanni Irene                                   Integrative Physical Medicine Winter Haven
Darrell Agrella                                  a/a/o Sandra Rubel
Henry Villalobos                                 Joshua Streeter
Joinel Cherival                                  Marcia Bryant
Chiropractic Health Clinic a/a/o Carole Bess     Integrative Physical Medicine Winter Haven
Clarence Wheeler                                 a/a/o Jacquesta Jennings
Susan Trowbridge                                 Anthony Pereira
Alexandrea Moore                                 Yomaris Estrella Silverio
Charisse Salmon                                  Mark Wallace
Dwight Swasey                                    OneCare a/a/o Krystal Pendleton
Access Injury a/a/o Alfredo Rivera               OneCare a/a/o Krimsyn Valverde
Quentin Nichols                                  Demi Herrera
Zelda M. Johnson                                 Jennifer Davis
Rosa Garcia de Gonzalez                          Charles Dunn
Abderrahim Guzrou                                Sasheika Phillips
Tori Polk                                        Daigran Bonner
Madeline Rodriguez                               Cynthia Clark
Spine & Brain Neuro a/a/o Loretta Gilberry       Cheryl Glazar
David Hobby                                      Martha Mejia
Amber Bertrand                                   Rina Elias
Franco Fusi                                      Tracey Johnson
Jalen Bertrand                                   Darryl Dayson
Carrie Pyles                                     Javonte Carter
Martha Moreira-Ferrell                           Dionicio Cruz
Candace Montie                                   Marjorie Mardy
Jeff Ferrell                                     Julia Nerstheimer
Bermann Desir                                    Sally Boerschel
Chion Sen Fung Ramos                             Sabino Rivera
Vincent Galioto                                  Adelina Colon
First Health Chiro a/a/o Bruno Andolcetti        Erma Quick
Jonathan Newman                                  SF Chiropractic Rehab Center, Inc. a/a/o Ae
Joseph Robinson                                  Kyoung Kim
         Case 20-11218-MFW   Doc 795-3   Filed 07/22/20    Page 38 of 38




Robert White                             Lucy Cena
Marquise Worlds                          Jean Nalepa
James Adams                              John Haney, Jr.
Miguel De La Cruz                        Emelda Watkins
Lisa De La Cruz                          Andrew Brookes
Ruben Martnes
Marygrace Campbell
Patricia Williams
William Schutt
James Pantages
Scott Sands
Dylan Sands
Robert McGrath
JoAnn Snider
Thomas Snider
Carline Louisjeune
Alexander Reviczky
Sabrina Dill
Louvena Cromartie
Barbara Muratore
Anthony Wilbanks
Augustine Helsel
Daniel Mora
Michael Clark
Jennifer Eno-Clark
Shantell Ford
Javoris Ford
JoAnn Nance
Anthony Fuentes
William Vansickle
Raheem Mobley
April Austin
Akia Greaux
Moheb Heinen
Theodore Kruger
Tania Alvarado Chavez
Fred Baird
Timothy Carney
Lemuel Martinez
Terrence O’Hora
Julia Cejas Perez
Jared Lantzman
Catherine Bradis
Catina Smith
Johnny Simon
Sharmaine Browne-Daniel
